 48DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Tennsco Corp.andLocal 234 of the Stove,Furnace andAllied ApplianceWorkers' International Union ofNorthAmerica,'AFL-CIO. Case 26-CA-4455, September 18, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn May 11,1973,AdministrativeLaw Judge,Thomas A. Ricci issued 'the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board, has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings," andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Tennsco Corp., Dickson,Tennessee, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.iThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examinedthe record and find no basis for reversing his findings.We note that the Administrative Law Judge inadvertently referred to"Article XXVII" rather than "Article XXV" of the collective-bargainingagreement in his discussion of the Respondent's alleged refusal to permitSullivan to visit the plant. The Administrative Law Judge's Decision is here-by corrected.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on March 21,and 22, 1973, atNashville, Tennessee, on complaint of the General Counselagainst Tennsco Corp., herein called the Respondent or theCompany. The complaint issued on January 16, 1973, on acharge filed on August15, 1972, by Local 234of the Stove,Furnace andAlliedApplianceWorkers'InternationalUnion of North America,AFL-CIO,herein called theUnion.The principal issue of the case is whether the Re-spondent violated Section 8(a)(5) ofthe Act whenit refusedto furnish the Union, on request,the work production stan-dards and rates whichdirectlyaffected the employees' con-dition of employment. Briefs were filed by the GeneralCounsel and the Respondent.Upon the entire record and from my observation of thewitnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a corporation, has an office and plantin Dickson, Tennessee, where it is engaged in the manufac-ture of multipurpose metal storage equipment. During thepast 12 months, a representative period, the Respondentpurchased and received at this location directly from pointslocated outside the State of Tennessee goods and materialsvalued in excess of $50,000, and during the same period itmanufactured, sold, and shipped to points located outsidethe State of Tennessee finished products valued in excess of$50,000. I find that the Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABORORGANIZATION INVOLVEDI find that Local 234 of the Stove, Furnace and AlliedAppliance Workers' International Union of North Ameri-ca,AFL-CIO, is a labor organization within the meaningof Section'2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThis is a very simple case, in which the Company's refusalto furnish to the Union its timestudy production standardsis conceded, the direct relationship between these standardsand the employees' conditions of employment unquestiona-ble, and applicable law established and unambiguous. Therefusal to show all the standards to the representative of theemployees' collective-bargaining agent was a continuing re-fusal to bargain with the Union in violation of Section8(a)(5) of the statute.' SeeThe Timkin Roller Bearing Com-pany,138 NLRB 15. The complaint also contains four spe-cificallegationsofcoerciveconduct-each said toiThere is no issue concerning the Union's majority representative statusthroughout the period of the pertinent events-spring and summer of 1972-or as to the appropriate bargaining unit. Accordingly, I find, as alleged in thecomplaint and admitted in the answer, that throughout the year 1972 theUnion was the exclusive bargaining agent for all the employees in the appro-priate bargaining unit within the meaning of the statute.I also find that allproduction and maintenance employees, shipping and receiving employees,at the Respondent's Dickson, Tennessee, plant, excluding all other employ-ees, office clerical employees,technical and professional employees,guards,the Act, constitute an appropriate bargainingand supervisors as defined inunit for purposes of collective bargaining within the meaning of Section 9(b)of the Act.206 NLRB No. 14 TENNSCO CORP:constitute separate violations of Section-8(a)(1): (1)a threatby the company president to "get rid of the union"; (2)written reprimands given a grievance committee member inretaliation for unionactivity; (3) inducement of employeesto abandon the Union;and (4)refusal to permit a unionagent to visit the plant.These last subordinate allegationsare not supported by substantial evidence on the record.Data Re Production StandardsThe Union was first recognized as bargaining agent inthis plant of about 50 employees in 1967, when the partiessigned a first 3-year contract; payment from 1967 to 1970was based on a work production incentive system, eachoperation being timestudied and bearinga numerical stan-dard. Faster workers could earn a 17-percent premium inpay if they made 117 percent of the base-rate standard. Theaverage production of the entire employee complement wasabout 125 percent, measured against the established 400standards in effect. The Company was happy.'In 1970, the Union persuaded the Company to change thesystem and to pay all employees at an hourly rate for thenext 3 years; a 1970-to-1973 contract, in effect throughout1972, so provided. To convince management that the em-ployees would work as diligently and productively as in thepast, albeit hourly paid, the Union agreed the Companycould use a reprimand system. The new contract thereforeempowered the Company to give reprimand notices to em-ployees who did not do enough work,successivenoticesbuilding up to 2- or 3-day penalty layoffs and eventualdischarge of any employee who did not do enough work. Asto exactly how enough work was to be measured, the con-tract was by no means clear; indeed disagreement on thisscore led to a grievance and arbitration in 1972. At any rate,a fair statement, based upon the totality of the recordmadein this proceeding, is that the question whether any employ-ee produced "enough" had to be answered by some refer-ence to the production standards.With establishment of the new pay system in 1970, theamount of work performed by the group as a whole de-clined. The Respondent'switnessesat the hearing said itdropped 25 percent; even union employee witnesses admit-ted some workers did less than before. Not everyone slowedup; in fact the Company admitted most of the employeescontinued to do well; it was only the "bad apples," or the"bad guys," who slackened' their pace. And the Companybegan to give reprimand notices to this one or that one.Some employees were laid off for a few days in disciplineunder rule 7-set out in the then current contract-reading:"Willfully holding back, hindering, or limiting production."The Company took other steps to raise "productivity," asPresident Speyer explained at the hearing. It brought inmore expert timestudy engineers who reevaluated the pro-duction standards. In consequence, about 80 of the 400rates were changed, some upward and some downwards.But without question the purpose of the reevaluation of theproduction standards was to increase the amount of workthe employees would have to do for their hourly pay.2 And,2 Fromthe testimony of Mr. Speyer:Q. Now, is itnot true that if anemployeedoes not produce the49understandably, the Union came to look upon the speedupas a "sweat shop." Ray Sullivan, the Union's internationalrepresentative, testified that employees began to complainto him that they were being required to work at too fast apace.Finally, on March 29, 1972, the Union filed a grievanceon this subject. It read: "The Union request that no ratesbe raised in order that the normal work pace will be consis-tent with the former normal incentive earning of 117 per-cent." The grievance went to arbitration and on November,20, 1972, the arbitrator wrote that he "sustained" the griev-ance. Like the contract, which does not make clear preciselywhat adequate productivity by employees is, the arbitrator'sdecision, together with other papers received in evidencerelating to the arbitration proceeding, are ambiguous andconfusing as to just what it was that the arbitrator was askedto decide. In partial defense against the complaint here, theRespondent contends that the grievance had nothing to dowith "raising" the production standards, with trying to getmore work out of the employees, with speeding up produc-tion. It insists that the Union wanted to stop the Companyfrom makinganychanges inanyproduction standards. Thisis simply not true. (1) If change in production standards andrequirements have no effect upon the employees' conditionsof employment, the Union could not care less how the Com-pany changed them, upwards or downwards. (2) The griev-ance literally complains of the "raising" of the rates, and itseffect upon the "work pace." (3) One clear thing in thecontract was that the Company did have the right to changethe standards. And, (4) no suggestion was made by anyoneat the hearing that the Company could not establish differ-ent standards from time to time. However ambiguously itmay have been articulated, the real dispute underlying thegrievance was that the Company was so altering the ratesthat the employees were in danger of layoff and discharge.Any doubt on this score is completely dispelled by Speyer'sown testimony. He said that when he fully comprehendedwhat the grievance was about he "rose in righteous indigna-tion" and gave a speech on June 6, 1972, to all the employ-ees assembled.Well, I told them that the twocompanieshad gonebroke here before us with problems, and that we hadsomeawfully good people who deserved to be protect-ed, and that it was up to me as president of the compa-ny to make sure they were protected. There were somepeople here that were going to hurt us,sink us, and wehad to get rid of these. We had to stop someof thesepractices. I said that a grievance had been filed inwhich we were not allowed-the unionwas contendingthat we could not change our rates. I was just appalledby the concept of this because a lot of ourcost, steelhad just gone up 6 percent, the governmentsaid underrequired rate, then this is in violation of one of the company's rules?A. It could be in violation, right.Q. If an employee does not meet his production rate, in other words,if he is in violation of this rule,what can happen to him?A.What can happenHe can receive a reprimand. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhase II, I think it is, that we couldn't raise our pricesmore than two and one-half percent. Our wages hadbeen rising at the rate of about seven or eight percentper year to that point. If we can't get... .Each year they went up seven or eight percent, I think,and that if we were not allowed to become more pro-ductive, the next time a contract came up there was noway in which we could raise wages because you can'tget something out of nothing. And I was just amazedthat the union would contend this. I stated that therewere some people around that were hurting us, and thatthey would be gotten rid of. It might take a week or twoweeks or six months, but we would eventually findthem and eventually find a way to get them out of theplant to help the other people. If not, we'll all be work-ing for Japan. If we can't get our productivity up in thiscountry... .In mid-June and again in August, Sullivan called JosephYouree, vice president and office manager, and asked forcopies of all the existing production standards, old and new;he said he wanted them for the grievance then pending andfor "union meeting, and if other grievances may arise." TheRespondent admits it refused to give him the data.Just as the bargaining agent has a right to know howmuch its people are being paid for the work they are re-quired to do, it also has a right to know how much work theyare required to do for the remuneration received. Where thepaycheck changes each week, depending upon the workcontent of scientifically determined work standards, estab-lished by company representatives, there can be no ques-tions that the standards directly affect conditions ofemployment and must be shown to the union on demand.Indeed, the union in such cases has a right to come right intothe plant to conduct its own time and work studies to ascer-tain that the standards furnished by the company are cor-rectly set.Without this information, always comprehensiveand current, the union cannot represent the employees, can-not intelligently bargain on their behalf. And this is whyrefusal to furnish production standards is a form of refusalto bargain, a refusal to accord to the union the representa-tive status dictated by the statute, and in the end a violationof Section 8(a)(5). All this is no less true when the workstandards can bring about layoffs, and discharge, regardlessof whether the action be called discipline, or anything else.In either case-direct payment depending upon the workstandards or possible discharge depending upon work stan-dards-the union cannot be kept in the dark concerning avery important condition of employment.3And there does not have to be any grievance pendingbefore the employer's duty to reveal the data comes intobeing. Absent the exact information, the union or its repre-3In industrial establishmentssubject to the jurisdictionof theNationalLaborRelationsAct, the nostalgic old days of the cowboy are gone forever.In the words ofthe song:I asked myforemanto figure my rollHe figured me outten dollars in the holeSingin'Hi Hi, Yippee Yippee Yeah!sentatives cannot know whether or not a grievance shouldbe filed.More important, with everything aboveboard, thechances are likely there will be no grievance, for unionagents as well as management representatives pretty gener-ally agree that a fair day's work for a fair day's pay is theway things ought to be.The Respondent advanced a number of defenses for itsrefusal to produce the standards, none of them persuasiveor sufficient. (1) One is that the data had nothing to do withtheMarch 29 grievance; this is inaccurate because theUnion was protesting the fact work requirements werebeing raised. Anyhow, this data must be produced withoutregard to pending grievances. (2) At one point the officemanager said the Union already had the information. Thistoo is not true. Copies of newly established standards arekept under a piece of glass on the foreman's desk. It isprobably true an employee could go there and look at oneor another of them. But it is the Union which is entitled tohave the information. Most of the old standards, still ineffect, were posted nowhere in the plant; there were employ-ees who did not remember them as of old, and there werenew employees who had never seen them. Workmen aresubject to layoff and discharge also for not achieving theproduction requirements of the old standards, more than300 still in effect. Reports from employees to union agentstherefore of necessity would be haphazard, as Sullivan re-peated more than once. (3) At another point in his testimo-ny, Youree, who directly refused Sullivan's requests, saidthat some of the new standards called for less productivity,and that, if the employees who worked on these operationsknew of the fact, they would slow down in their work pace,and that therefore he was not going to show the Union anystandards. It was here that Youree, inadvertently perhaps,exposed the Respondent's true position. It is: if the employ-ees could be kept in the dark about a rate favorable to them,they could also be hoodwinked with a production standardthat required excess work for the same pay. And this is whattheRespondent felt it was justified in doing. ActuallyYouree's testimony is not necessary to prove the validity ofthe complaint, for President Speyer made the Company'sposition clear enough in his total testimony.Asked why he thought it was unfair of the Union to havefiled its grievance in the spring, why the union was "un-fair"-as he told the employees in his June 6 speech, Speyeranswered: "Productivity. The fact that people want not towork and get paid a lot of money. I think that as a countrywe are going down the drain because of this. And this is anexact example of what we are really suffering from as anentire country . . . I think it's inherently wrong and evil .. .to expect to get more for less, more pay for less work."I pass no judgment upon Mr. Speyer thinking his employ-ees should do more work for their pay, or upon Sullivan forcalling this a "sweat shop"-another way of asking for morepay for less work. Neither the legality nor the morality ofthese classic and conflicting positions are matters of con-cern here. Speyer misconceives the charge in this case. Noone is saying he may not insist upon more work; all he isbeing told is that he must open up his records and show thechosen spokesman of his employees how he goes aboutfiguring their earnings, deciding whether to keep them orfire them. TENNSCO CORP.51The parties stipulated that, between November 1971 andSeptember 1972, 12 reprimand notices were given employ-ees for "Loss of work for rule 7 violations," four of themimposing layoffs of several days.In the face of Speyer'sdirect testimony, that he has a right to demand more workof his employees, that they must work "hard"-as he ex-plained, and of his admitted threat to all that hewas goingto "get rid" of the bad apples, the Respondent asserts thesereprimands did not relate to "productivity," had nothing todo with whether or not the employees were working at theproper pace. Underlying this theoryis the mere statementthat,whenever a man does not produce according to workstandards scientifically established, the reason of necessityis that he has walked away from his machine, that he istalking instead of working,in short,that he has refused tostay at work. It is a play on words. For delinquency of theloitering or neglect of a duty type, there is another, rule 9,reading,"Wasting time or loitering in toilets or on othercompany property," and there is direct evidence on thisrecord that reprimand notices were given for such neglectof duty also. The Respondent would merge both kinds ofreprimands and notices into one, in order to avoid the clearfact that people were suspended, and may be discharged, fornot working hard enough to meet the various standards ofproductivity. One man, Ladd, started talking with a fellowworkman in the aisle, about something totally unrelated tohis job.He was given two reprimand notices that day, oneunder the"loitering"rule, and one for not "producing"enough. The second notice reads:During the last three weeks you have produced at therequired rate of efficiency only one (1) time.This is aviolation of Plant Rules and Regulations number 7.Since this is your second violation,you are beingawarded two (2) days' loss of work.If reprimands have nothing to do with not meeting the workstandard requirements,there was no reason to give the mantwo notices instead of one.It was an unfair labor practice for the Respondent to haverefused the Union's request for all the work standards ineffect in June and again in August 1972, and it must there-fore be ordered hereafter to furnish such data at the Union'srequest.Complaint Allegations NotProved of Record1.Ladd, a witness for the General Counsel, testified thaton June 6,when Speyer gave his speech about the necessityfor more production from all, but especially from the fewwho were believed to be very slow, the president includedin his remarks the phrase "he would get rid of the union."Ladd equivocated and several times said he "understood"Speyer to be saying this when speaking of the"bad guys"who were endangering the whole operation and everybody'sjob. Two other witnesses for the prosecution-Chasteen andBooker,both employees-also testified about the speech,but recalled nothing about Speyer threatening to retaliateillegally against the Union.Speyer clearly denied makingthe statement as attributed to him by Ladd, and he was fullycorroborated by Youree and Manley, the plant manager. Icredit Speyer and find he, did not in so many words say hewould move againstthe Unionas such.In his brief, the General Counsel argues that, even ifSpeyer did not directly say he intended to put an, end tocollective bargaining in this plant,itmust be inferred fromthe totality of his remarks that day that he intended toconvey such a message and that the employees so under-stood him. Were there no other objective explanation andjustification on this record for what he did say, there mightbe a certain persuasion in the theory of complaint as to thisallegation.What Speyer did say was that he would get ridof those employees who were not producing in keeping withthe production standards, and it is a fact that this is arunning dispute he was then having with them and withtheir Union. More important, the contract gave him a rightto do just that, and the employees knew this also; they weretherefore not likely to misunderstand him. Indeed, it is in-consistent of the General Counsel to assert that at this pointSpeyer was thinking, and talking, antiunion and not anti-slowworkers,for he is simultaneaouly insisting thatSpeyer's right, and threat, to discharge people for failing tomeet timestudy standards was precisely the predicate for hisstatutory obligation to produce these standards at theUnion's request.It is not union animus that brings intobeing the duty to reveal production standards, but the rela-tionship between those standards and conditions of employ-ment, be it direct pay or pure employee status. This recorddoes not warrant the adverse inference suggested by theprosecution, which would attribute a meaning to Speyer'swords at variance with what he in fact uttered.2.On August 2, 1972, Tidwell, another employee, left hisplace of work during hours and went to Ladd'smachine tocontinue a discussion the two men had started earlier in theday about the selling price of one of the company productsLadd wished to buy. They talked in the aisle for what Laddsaid was 3 minutes, but what other witnesses said was asmuch as 5 minutes or more. Speyerwas in the plant and sawthem.Thatsame afternoon each man was given two repri-mand notices, one for loitering-under rule 9-and a sepa-rate one for not doing enough work-under rule 7. Laddhad received a first low-production reprimand as a warningthe past November, and, as provided for in the contract, thissecond one carried a 2-day layoff penalty. Because Laddwas a memberof the Union'sgrievance committee, andbecause he was one of the four men who had signed theUnion's grievance in March,the complaint alleges the tworeprimands given him were a form of coercion violative ofSection 8(a)(1), and the 2-day suspension discrimination inemployment illegal under Section 8(a)(3).Ladd said at the hearing that he did not stop workingduring the incident, but that "I might have answered him[Tidwell], but I don't remember the exact words I used."Employee Chasteen testified he saw the two in conversationfor about 5 minutes and that Ladd did not leave his ma-chine. Tidwell, called by the Respondent, said instead thatwhile the two operators were, arguing the price of the prod-uct Ladd did stop working. And Speyer testified he watchedthem talking for about 10 minutes, with neither man work-ing-Whether or not Ladd had been producing at the required 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDrate of efficiency,of course,this record does not show; itcould not,for that question goes to the heart of the runningdispute between the parties.The Respondent said he wasone of the low producers,one of the"bad apples," and,while the General Counsel was hardly in a position to proveaffirmatively Ladd was not among the production delin-quents,it remains a fact some of the men were,and Laddmay well have been among them.He had been reprimandedonce before.There is ambivalent testimony by managementwitnesses about disciplining only those slowpokes who wereseen drifting away from their machines,but this was atongue-in-cheek argument.And yet,if an employer looksmore critically,even when thinking of work output, upon aman who is seen to neglect his operation,it is not an unrea-sonable attitude to expect.That Laddwas talking with aman who had left his machine and was neglecting his ownwork is clear enough on his testimony.How long this wenton may be a question,but if Speyer,who personally directedLadd be given the rule 9 reprimand,formed the impressionthe man was neglecting his work,he could not really befaulted.More important,however,in appraising this allegation ofthe complaint,is the fact there is no evidence worthy of noteindicating in the least that the Respondent was in any wayill-motivated against this particular man because of hisunion activity.The General Counsel doubles the quantumof evidence said to support an inference of illegal intent bysaying Ladd was both a grievance committee member anda man who signed a union grievance.For all that appears,he signed the grievance-more than 4 months earlier-be-cause he was a member of the grievance committee.It is trueSpeyer,during this general period,felt the Union was lettinghim down in quarrelling with his concept of correct produc-tion pace,and even that he would no longer recommend thisUnion to other employers.It does not follow he wouldtherefore retaliate against individual employees;at least itcannot be found he did so on what amounts to no more thansuspicious circumstances.Maybe he was a little touchy atthe moment with people talking when they should be think-ing of their work.An unfair labor practice must be provedby a preponderance of the substantial evidence on the re-cord as a whole.Glen Raven Silk Mills, Inc.,101 NLRB 239.I find that burden has not been satisfied in this instance.3.A third precise allegation of wrongdoing by the Re-spondent is that it refused to permit Sullivan, the unionagent,to visit the plant and look things over while the peo-ple were working.I do not think there is evidence enoughto prove commission of an unfair labor practice in thisrespect either.One day Sullivan called Manley on the tele-phone to say"we had been having a lot of problems overthere lately,and I'd like to go through the plant."Accordingto Sullivan,Manley answered, "I guess it will be all right,"but called back later that day to say he had talked to Speyerin Chicago(the Respondent's central office),and that Spey-er did not want Sullivan in the plant.Continuing in histestimony,Sullivan added he then argued with Manley, in-sisting it was solely the manager's prerogative to decide thisquestion,and not the Company president's.Before he wasthrough,Sullivan admitted Manley asked him to telephoneSpeyer that day and that he refused to do that.In explana-tion of this,he argued at the hearing he was sticking to theletter of the contract,which spoke only of the "plant manag-er":ARTICLE XXVII-RIGHTS OF UNION REPRE-SENTATIVESThe Union Representative shall have the right to comein the plant,but, for security reasons and for safetyreasons,must first secure permission from the PlantManager,or any other authorized official in his ab-sence.According to Manley,his first response to Sullivan wasthat,while he(Manley)was agreeable,he must first checkwith Speyer,and that when he had done so by telephone toChicago he got back to the union agent and advised him tocall Speyer,adding that the president preferred to be at theplant when Sullivan visited it. Speyer testified he comes tothis plant just about every week.Not only did Sullivan notpursue his requestwith Speyer then,but he never againasked anyone for permission to visit the plant.I do not reach the question whether, had Sullivan that dayclearly pursued his request by asking Speyer about it, itwould have been illegal for the Respondent to have refusedhis request.At the hearing,the union agent explained whyhe wanted to inspect the work area;he said he had toinvestigate employee complaints about the speedup systemand check the work pace,because the employees said theycould not understand the production standards.And thiswas probably true. But all he told Manley on the telephonewas that he had "problems"and wanted to "go through" theplant.In any event,the truth of the matter is Sullivan was notrefused permission.With his admissionthatManley toldhim to call Speyer on the telephone,it follows that he verywell knew the matter was still open.I do not believe the localmanager gave him a flat "no." Sullivan's real quarrel withthe Respondent was over who was authorized,under thecontract,to speak for the Company on this small matter. Itis not a good way to exercise either a statutory or contractu-al right.And, in the end, if Sullivan reads the contract oneway and the Company another,this proceeding is not thecorrect avenue for enforcing contract rights,for contractviolations are not unfair labor practices.4.The final allegation of wrongdoing charged to the Re-spondent is that it violated the Act when it gave timelyreminders to employees of the"escape" period provided intheir union dues-checkoff authorizations.The written no-tices were given in hand to five employees on July 20, 1972,two employees on August 17, and 11 others on October 11.All read as follows:Should you desire to drop your union membership,you may doso bytelling the company in writing be-tweenand.The application you signedto join the union allows only this 10 day period annual-ly to request that your membership be dropped.I request that my name be removed from the list of TENNSCO CORP.53union members and no further dues be deducted.Both Youree and Manley, testifyingin defense,said someemployees had inquired how they could withdraw from theUnion. The letters were handed to the employees with theirpaychecks and it appears that none was told a single wordabout them by company representatives. Youree also saidnone of the employees who received them left the Union.The Board has held comparable information given toemployees by their employer, whether oral or via postedwritten notices, not to be proscribed by the Act when notaccompanied by either direct instruction or threats of anykind.Perkins Machine Company,141 NLRB 697. The deci-sion precedents cited in the General Counsel's brief for acontrary finding are inapposite. The sole unfair labor prac-tice proved on this record to have been committed by thisRespondent is its refusal to produce timestudy standards.This is a violation of Section 8(a)(5), and, while by logicalextension that every violation found under Section 8(a) isalso a violation of Section 8(a)(1), it does not mean everytechnical disregard of the statutory duty to bargain impliesunion animus. Cf.May Department Stores Company d/b/aFamour-Barr Company v. N.L.RB.,326 U.S. 376 (1945).IT. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I shall recommend that it be requiredto cease and desist therefrom and to take appropriateremedial measures. The Respondent must be ordered toproduce, on request of the Union, copies of all the produc-tion standards in effect at any time.CONCLUSIONS OF LAW1.All production and maintenance employees, and re-ceiving and shipping employees, at the Respondent's Dick-son, Tennessee, plant, excluding all other employees, officeclerical employees, technical and professional employees,guards, and supervisors as defined in the Act, constitutes aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.At all times since June 1972, the Union has been andnow is the exclusive representative of the employees in saidunit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.3.By refusing, in June and August 1972, and thereafter,to produce at the Union's request all of its production stan-dards,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1)of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER4The Respondent, Tennsco Corp., Dickson, Tennessee, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing, on request of the Union, to produce all itsproduction standards.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form organization, to join orassistLocal 234 of the Stove, Furnace and Allied ApplianceWorkers' International Union of North America, AFL-CIO, oranyother labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative actions necessary toeffectuate the policies of the Act:(a)Upon request of the Union produce all its productionstandards.(b) Post at its plant in Dickson, Tennessee, copies of theattached notice marked "Appendix." 5 Copies of the notice,on forms provided by the Regional Director for Region 26,after being duly signed by the Respondent's representative,shall be posted by the Respondent immediately upon re-ceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenoticesto employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that thenoticesare notaltered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.4In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes5 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXwith,restrain,or coerce our employees in the exerciseof their rights guaranteed in Section7 of the Act.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after atrial,that we violated the Federal law by refusing to furnishto the Union upon its request the production standards ineffect in our plant,WE WILL,upon request of Local 234 of the Stove,Furnace and Allied Appliance Workers'InternationalUnion of North America,AFL-CIO,supply to its rep-resentatives copies of all production standards in effectthroughout the plant.WE WILL NOT inanylike or related manner interfereDatedByTENNSCO CORP.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.,This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Clifford Davis Federal Building,Room 746, 167 North Main Street, Memphis, Tennessee38103, Telephone 901-534-3161.